Order issued September I Lj , 2012




                                               In The
                                   (Court niApprats
                            iftI1 Bistrirt 01 a'rxas at Dallas
                                       No. 05-12-00460-CV


                            IN THE INTEREST OF T.G., A CHILD


                                             ORDER

       We GRANT the August 28, 2012 motion of appellant for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before October 4, 2012.